Case: 15-60480      Document: 00513684997         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60480
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 20, 2016
ABRAHAM CARAM-ABUD,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 889 145


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Abraham Caram-Abud, a native and citizen of Mexico, petitions for
review of the order of the Board of Immigration Appeals (BIA) dismissing his
appeal from the decision of the Immigration Judge denying his request for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). He maintains that he has shown that he was persecuted due




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60480       Document: 00513684997   Page: 2   Date Filed: 09/20/2016


                                  No. 15-60480

to his political beliefs and that this persecution took the form of prosecution
and the amount of money he has had to pay for the ensuing legal fees.
      We review the factual determination that an alien is not eligible for
asylum, withholding of removal, or relief under the CAT under the substantial
evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
Under that standard, we may not reverse an immigration court’s factual
findings unless “the evidence was so compelling that no reasonable factfinder
could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009);
see 8 U.S.C. § 1252(b)(4)(B). It is the petitioner’s burden to demonstrate that
the evidence compels a conclusion contrary to that reached by the BIA. Zhao
v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005). We will uphold the decision to
deny asylum unless the petitioner shows that the action was arbitrary,
capricious, or an abuse of discretion. Jukic v. INS, 40 F.3d 747, 749 (5th Cir.
1994). Caram-Abud has not met these standards.
      The attempted prosecution and concomitant legal bills upon which
Caram-Abud relies may, as he alleges, be “unfair, unjust or even unlawful or
unconstitutional.” See Tesfamichael v. Gonzales, 469 F.3d 109, 114 (5th Cir.
2006). Not all such, acts, however, rise to the level of persecution. See id.
Caram-Abud has not shown that he has suffered the sort of “extreme . . .
treatment” that amounts to persecution. See Arif v. Mukasey, 509 F.3d 677,
680 (5th Cir. 2007) (internal quotation marks and citation omitted). Rather,
the acts alleged by Caram-Abud may fairly be classed as harassment, which
does not equal persecution. See Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir.
2004).
      Additionally, Caram-Abud has not shown, through either direct or
circumstantial evidence, that this harassment was visited upon him due to his
political affiliation.   See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351



                                        2
    Case: 15-60480    Document: 00513684997     Page: 3   Date Filed: 09/20/2016


                                 No. 15-60480

(5th Cir. 2002). There is nothing in the record, apart from his own conclusional
allegation, indicating that officials were even aware of his association with the
rival political party (the only evidence he introduced of public participation
with the party involved voter promotion work three decades ago), much less
that the attempted prosecution was borne from a desire to punish him for this
association.
      In sum, it cannot be said that the evidence compels a conclusion contrary
to the BIA’s determination that Caram-Abud was not entitled to asylum. See
Zhao, 404 F.3d at 306.       Because Caram-Abud has failed to satisfy the
requirements for an asylum claim, it follows that he necessarily cannot
establish an entitlement to withholding of removal, which requires a higher
burden. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012). Nor has
Caram-Abud shown any likelihood of torture should he be returned to Mexico.
See Chen v. Gonzales, 470 F.3d 1131, 1138-43 (5th Cir. 2006). The petition for
review is DENIED.




                                       3